Citation Nr: 0506106	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  00-08 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected low back disability.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected patellofemoral syndrome of the right 
knee.  

3.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected patellofemoral syndrome of the left 
knee.  



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from October 1976 to 
September 1998.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision in which 
the RO granted service connection for disability of the low 
back, left knee, and right knee, and assigned non compensable 
ratings for each.  

In a March 2001 rating decision, the RO granted increased 
ratings of 10 percent for each service-connected disability.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  

Consequently, the matter of increased ratings for the 
service-connected disability of the low back, left knee and 
right knee remains in appellate status.  

In July 2002, the Board determined that it was necessary to 
undertake additional development with respect to the 
veteran's increased rating claims, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  

Shortly thereafter, on May 1, 2003, the United States Court 
of Appeals for the Federal Circuit ("Federal Circuit") 
invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  As a result, the Board determined that it 
could no longer directly undertake evidentiary development 
with respect to veteran's claims.  

Accordingly, in October 2003, the Board remanded the 
veteran's claims to the RO for further evidentiary 
development.  



FINDINGS OF FACT

1.  The service-connected low back disorder is shown to be 
manifested by characteristic pain on motion with additional 
functional loss during flare-ups and due to fatigability or 
overuse and productive of a disability picture that more 
nearly approximates that of moderate limitation of motion in 
the lumbosacral spine.  

2.  The service-connected patellofemoral syndrome of the 
right knee is shown to be manifested by slight limitation of 
flexion in the knee verified by objective evidence of painful 
motion with some additional functional loss during flare-ups 
and due to fatigability or overuse and to be productive of a 
disability picture that more nearly approximates that of 
moderate disability in the right knee.  

3.  The service-connected patellofemoral syndrome of the left 
knee is shown to be manifested by slight limitation of 
flexion in the knee verified by objective evidence of painful 
motion with some additional functional loss during flare-ups 
and due to fatigability or overuse and to be productive of a 
disability picture that more nearly approximates that of 
moderate disability in the left knee.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial 20 percent 
rating, but not higher, for the service-connected low back 
disability have been met. 38 U.S.C.A. § 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic 
Code 5292, 5295 (2002); 4.71a including Diagnostic Code 5237 
(2004).

2.  The criteria for the assignment of an evaluation of 20 
percent, but not higher, for the service-connected 
patellofemoral pain syndrome of the right knee have been met.  
38 U.S.C.A. § 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a including Diagnostic Codes 5003, 5010, 
5260, 5261, 5262 (2004).  

3.  The criteria for the assignment of an evaluation of 20 
percent, but not higher, for the service-connected 
patellofemoral pain syndrome of the left knee have been met.  
38 U.S.C.A. § 1155, 5107, 7104; 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261, 5262.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in March 2004 in 
which the RO advised the veteran of the type of evidence 
necessary to substantiate his claims.  

In this letter, the RO also advised the veteran of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  The veteran was also advised to identify any 
additional evidence that he believes may be relevant to his 
claims and what VA would do to assist him in the development 
of his claims.  

Although this letter was issued after the initial 
adjudication of his claim by the agency of original 
jurisdiction (AOJ), the Board finds that the RO did not err 
with respect to the timing of the VCAA notice requirement, as 
the VCAA had not been enacted at the time that the RO 
initially adjudicated his claims in the 1999 rating decision.  

Furthermore, the notice letters provided to the veteran were 
provided by the AOJ prior to the most recent transfer of his 
case to the Board, and the content of that notice full 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

After the notice letter was provided, the claim was 
readjudicated and an SSOC was issued to the veteran.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the issues on appeal 
would not be prejudicial to him.  

The Board further finds that, to the extent possible, all 
obtainable evidence identified by the veteran has been 
obtained and associated with the claims folder and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

In particular, the Board notes that the RO has obtained all 
relevant treatment records identified by the veteran.  In 
this regard, the Board notes that the veteran reported having 
been treated at a VA outpatient clinic in Worcester, 
Massachusetts, from October 1997 to October 1999; at a VA 
Medical Center (MC) in Jamaica Plains, Massachusetts, from 
April 1998 to November 2002; and at a VAMC in West Roxbury, 
Massachusetts, from January 1998 to December 1999.

In March 2004, the RO contacted the Boston VA Healthcare 
System requesting copies of all of the veteran's treatment 
records from each of these facilities for the relevant time 
periods.  

In September 2004, the Boston VA Healthcare System submitted 
copies of all of the veteran's treatment records from the VA 
facilities in Worcester, Jamaica Plains, and West Roxbury, 
for the periods identified by the veteran.  Also submitted 
were all of the veteran's treatment records from these 
facilities from November 2002 to September 2004.

Furthermore, the record reflects that the veteran underwent 
VA compensation and pension examinations in February 1999, 
October 2002 and August 2004.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran to the extent possible by apprising him 
as to the evidence needed, and in obtaining evidence 
pertinent to his claim.  38 U.S.C.A. §§ 5103 and 5103A (West 
2002).  


II.  Evaluation in excess of 10 percent for the service-
connected
low back disorder

The veteran is seeking an evaluation in excess of 10 percent 
for his service-connected low back disorder.  He essentially 
contends that this disability is more severe than is 
contemplated by the 10 percent rating currently assigned.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

During the pendency of the veteran's appeal, a revised rating 
schedule for disabilities of the spine became effective on 
September 26, 2003.  See 68 Fed. Reg. 51454-51458 (August 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243).  

In light of these changes, the Board has considered whether 
an increased evaluation may be warranted under either the old 
or new version of the schedule for rating disabilities of the 
spine.  The Board notes, however, that application of the new 
regulation can be no earlier than the effective date of that 
change.  See Rhodan v. West, 12 Vet. App. 55, 57 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion).  

The Board also notes in passing that the veteran was provided 
notice of the change in regulations in the November 2004 
Supplemental Statement of the Case.  Thus, the Board finds 
that it may proceed with a decision on the merits of the 
veteran's claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  See 
Bernard v Brown, 4 Vet. App. 384, 393-394(1993).  

In this case, the veteran's low back disability was evaluated 
by the RO as 10 percent disabling under 38 C.F.R. § 4.71, 
Diagnostic Code (DC) 5295 (2002).  Under the old criteria for 
evaluating disabilities of the spine, DC 5295 provided for 
the evaluation of lumbosacral strain.  

Under that diagnostic code, a 10 percent rating was warranted 
for characteristic pain on motion.  A 20 percent evaluation 
was warranted for lumbosacral strain where there is muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  

A 40 percent disability evaluation was warranted for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a, 
DC 5295 (2002).  

Effective on September 26,2003, DC 5295 was renumbered and 
revised at 38 C.F.R. § 4.71a, DC 5237.  Under that Diagnostic 
Code, lumbosacral strain is to be evaluated either under the 
new general rating formula for diseases and injuries of the 
spine.  

Under the new general rating criteria for disabilities of 
the spine, a 10 percent evaluation is warranted for 
disability of the thoracolumbar spine when there is forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  

A 20 percent evaluation is warranted for disability of the 
thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

An evaluation higher of 30 percent is not warranted under 
the new criteria unless there is forward flexion of the 
thoracolumbar spine to 30 degrees or less.  An evaluation of 
40 or greater requires favorable or unfavorable ankylosis.  

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting an 
evaluation in excess of 10 percent for the service-connected 
low back disorder under either the new DC 5237 or the old DC 
5295.  

In reaching this conclusion, the Board found the most 
probative evidence of record to be the reports of VA 
examinations conducted in February 1999, October 2002, and 
August 2004.

In this regard, the Board notes the report of his February 
1999 VA examination in which it was noted that range of 
motion in the low back was within normal limits and not 
associated with pain.  Examination also revealed no palpable 
abnormalities of the spine and no sacroiliac joint tenderness 
on palpation.  The report is negative for any complaints or 
findings of muscle spasm or abnormal gait.  It was noted that 
the veteran had described experiencing pain on the left side 
of the lumbar area, but he denied experiencing any radiation 
of that pain into his buttocks or legs.

Subsequent examination in October 2002 revealed range of 
flexion in the low back to be limited to 80 degrees as 
opposed to the normal range of 90 degrees.  Right and left 
lateral bending was found to be normal.  This report is also 
negative for any complaints or findings of muscle spasm or 
abnormal gait.  It was noted that he could walk on his heals 
and toes, and that straight leg raising was negative.  

The examiner noted that x-rays obtained in April 1997 and 
February 1998 had revealed some evidence of mild degenerative 
arthritis, but it was noted that the veteran was not 
experiencing any radiation of pain into his buttocks or legs.

In the report of his August 2004 VA examination, the examiner 
indicated that passive range of motion showed that flexion 
was limited to 75 degrees, but that forced motion could 
actually reach 90 degrees.  Examination revealed a normal 
lordotic curve in his spine.  Backward extension, and lateral 
rotation were noted to be normal.  

During the August 2004 examination, the veteran noted that he 
had experienced muscle spasms in his back in service, but he 
described his current symptomatology as being primarily pain 
and discomfort, particularly after sitting or driving for 
long distances.  He denied experiencing any radiation of pain 
into his legs or buttocks.  The report is negative for any 
findings of muscle spasm or abnormal gait.

In light of this evidence, the Board concludes that the 
criteria for an evaluation in excess of 10 percent under the 
DC 5295 have not been met.  Although he has complained of 
pain in his low back, repeated VA examination had been 
negative for any findings of muscle spasm on extreme bending, 
loss of lateral spine motion, marked limitation of forward 
bending, positive Goldthwaite's sign, or other symptoms 
necessary to support the assignment of a 20 percent rating or 
higher under the criteria of DC 5295.  

With respect to the new general rating criteria for 
evaluation disabilities of the spine, the Board notes that 
repeated VA examination has shown the range of motion in the 
lumbar spine to be limited to no more than 75 degrees of 
flexion.  Repeated examination has also been negative for any 
findings of muscle spasm or guarding severe enough to result 
in abnormal gain or abnormal spinal contour.  In addition, 
there is no evidence of ankylosis in the veteran's spine.  
Thus, the Board concludes that the preponderance of the 
evidence is against assigning an evaluation in excess of 10 
percent under DC 5237.  

The Board has also reviewed the veteran's VA treatment 
records.  However, while these records reveal that the 
veteran had consistently complained of pain in his low back, 
these records are negative for any evidence of symptomatology 
to support increased ratings under the new DC 5237 or the old 
DC 5295.  

The Board recognizes that the X-ray studies of the 
lumbosacral spine have revealed evidence of degenerative 
arthritis.  Thus, the Board has considered whether an 
alternative rating under DC 5003 might afford the veteran a 
higher evaluation.

Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. 38 C.F.R. § 4.71a, DC 5003.  When the limitation of 
motion of the specific joint or joints involved is non 
compensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion to be 
combined, not added, under DC 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent evaluation will be established where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations; a 10 percent evaluation shall 
be established for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Note (1) of DC 
5003 states that the 20 and 10 percent ratings based on X-ray 
findings will not be combined with ratings based on 
limitation of motion.  

Under the old criteria for evaluating disabilities of the 
spine, DC 5292 assigned ratings based on limitation of motion 
in the lumbar spine.  Under that Diagnostic Code, a 10 
percent evaluation was warranted for slight limitation of 
motion, a 20 percent evaluation was warranted for moderate 
limitation of motion, and a 40 percent evaluation was 
warranted for severe limitation of motion.  

In this case, repeated VA examination has revealed objective 
findings of no more than slight limitation of motion of the 
lumbar spine, which would normally not support the assignment 
of greater than a 10 percent rating under DC 5292 based on 
degenerative arthritis.  

However, the United States Court of Appeals for Veterans 
Claims has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or other 
symptoms under 38 C.F.R. §§ 4.40 and 4.45 (2004).  See DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  Accordingly, the 
Board has considered whether an increased evaluation is 
available for under these provisions.  

The Board notes that the issue of additional functional loss 
caused by the veteran's low back disorder was addressed in 
the reports of his October 2002 and August 2004 VA 
examinations.  In the October 2002 VA examination, it was 
noted that the range of motion described in his low back 
could be decreased by as much as 15 to 20 percent during 
flare-ups or due to overuse.  The examiner concluded that 
this could significantly limit functional ability in such 
cases.  

In the report of his August 2004 VA examination, it was noted 
that the veteran worked as a clerk at a U.S. Post Office, 
which required many hours of walking.  The examiner indicated 
that this was causing fatigability, which caused residual 
problems when he was off work.  The examiner noted that he 
experienced residual pain and discomfort, and that he was 
forced to limit his activity.  

When considering the additional degree of limitation of 
motion caused by flare-ups, which was noted in the report of 
his October 2002 examination, and the fatigability noted 
during his August 2004 examination, the Board finds that the 
evidence more closely approximates the criteria for a 20 
percent disability for the service-connected low back 
disability under the old criteria of DC 5292 for moderate 
limitation of motion.  38 C.F.R. § 4.7; See Deluca, supra.  

The Board has also considered evaluating the veteran's low 
back disorder under other diagnostic codes applicable to the 
spine under the old version of the rating criteria.  However, 
as discussed, there is no evidence that the veteran has ever 
been diagnosed with ankylosis of the lumbar spine.  Thus, 38 
C.F.R. § 4.71a, DC 5289 (2002) is not for application. 

Furthermore, the Board notes that the veteran has not been 
diagnosed at any point with intervertebral disc syndrome of 
the lumbar spine.  Also, VA examination has been consistently 
negative for any neurological symptomatology associated with 
the veteran's service-connected low back disability.  

The treatment records are also negative for any indication 
that the veteran has experienced incapacitating episodes 
necessitating bedrest prescribed by a physician.  Therefore, 
the Board finds that the old DC 5293 and the new DC 5243 do 
not apply.  Similarly, the Board finds that the new 
alternative formula for rating intervertebral disc syndrome 
based on incapacitating episodes does not apply.  

The Board has considered whether the veteran was entitled to 
"staged" ratings for his service-connected low back disorder 
as prescribed by the Court in Fenderson.  However, the Board 
has reviewed the record in detail, and cannot identify any 
period during the pendency of this appeal in which an 
evaluation in excess of 20 percent could be warranted for the 
service-connected low back disorder.  

In short, the Board finds that the manifestations of the 
veteran's low back disability more closely approximate the 
criteria for a 20 percent disability rating for moderate 
limitation of motion under DC 5292.  To this extent, the 
benefit sought on appeal is granted.  


II.  Increased evaluations in excess of 10 percent for the 
service-connected patellofemoral syndrome of the right and 
left knees.

In the March 2001 rating decision, the RO assigned a 10 
percent disability rating for each of the veteran's by 
analogy under the criteria of 38 C.F.R. § 4.71a, DC 5003, 
which contemplates degenerative arthritis.  

As noted hereinabove, degenerative arthritis, when 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved. 38 C.F.R. § 4.71a, 
DC 5003.  When the limitation of motion of the specific joint 
or joints involved is non compensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion to be combined, not added, under DC 
5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent evaluation will be established where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations; a 10 percent evaluation shall 
be established for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Note (1) of DC 
5003 states that the 20 and 10 percent ratings based on X-ray 
findings will not be combined with ratings based on 
limitation of motion.  

The Rating Schedule provides a no percent rating when 
extension of the leg is limited to 5 degrees, 10 percent when 
extension is limited to 10 degrees, 20 percent when extension 
is limited to 15 degrees, 30 percent when extension is 
limited to 20 degrees, 40 percent when extension is limited 
to 30 degrees, and 50 percent when extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, DC 5261 (2004).  

The Rating Schedule provides a no percent rating for 
limitation of flexion of the leg when flexion is limited to 
60 degrees, 10 percent when flexion is limited to 45 degrees, 
20 percent when flexion is limited to 30 degrees, and 30 
percent when flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, DC 5260 (2004).  

In an opinion of the VA Office of the General Counsel, 
VAOGCPREC 9-2004, it was held that separate ratings may be 
assigned under DC 5260 and DC 5261 for disability of the same 
joint whether or not the limitation in flexion and extension 
result from the same disability or different disabilities.  

Other impairment of the knee with recurrent subluxation or 
lateral instability warrants a 10 percent rating when slight, 
a 20 percent rating when moderate, and a 30 percent rating 
when severe.  38 C.F.R. § 4.71a, DC 5257 (2004).  

As explained in the March 2001 rating decision, the RO 
granted 10 percent ratings for each knee based on an 
otherwise noncompensable degree of limitation of motion in 
each knee that was objectively confirmed by evidence of 
painful motion.  

The Board has considered whether an increased rating is 
warranted for either knee based on limitation in extension 
and/or flexion.  However, in the report of his February 1999 
VA examination, range of motion in the each knee was found to 
be from 0 to 130 degrees.  Subsequent examination in October 
2002 and August 2004 both revealed range of motion to be from 
0 to 135 degrees.  

Furthermore, although VA treatment records reveal complaints 
of painful and limited motion, the Board notes that those 
records are negative for any specific range of motion 
findings that could support the assignment of an evaluation 
in excess of 10 percent under DC 5260 or 5261.  

The Board has considered whether an increased rating may be 
available under DC Code 5262, which pertains to impairment of 
tibia and fibula.  Under that code, a 10 percent evaluation 
is warranted for malunion with slight knee or ankle 
disability.  A 20 percent evaluation is warranted for 
malunion with moderate knee or ankle disability.  A 30 
percent evaluation is warranted for malunion with marked knee 
or ankle disability.  Nonunion of the tibia and fibula with 
loose motion, requiring a brace, is rated 40 percent 
disabling.  38 C.F.R. § 4.71, DC 5262.

Although repeated VA examination has revealed no evidence of 
malunion or nonunion of the tibia or fibula in either knee, 
the Board has also considered application of DC 5262 by 
analogy given the nature of the service-connected disability 
and in light of the provisions of §§ 4.40 and 4.45.  See 
DeLuca, 8 Vet. App. at 206.  Specifically, the Board has 
considered whether 20 percent evaluations may be warranted 
based on moderate disability in both knees.  

In this regard, the Board notes the report of the veteran's 
October 2002 VA examination in which it was noted that the 
range of motion described in the veteran's knees could be 
decreased by as much as 15 to 20 percent during flare-ups or 
due to overuse.  The examiner indicated that this could 
significantly limit functional ability in such cases.  

Furthermore, in the report of his August 2004 VA examination, 
the examiner noted that the veteran's job required many hours 
of walking, which caused fatigability and residual problems 
when he was off work.  The examiner explained that the 
veteran experienced residual pain and discomfort and was 
forced to limit his activity.  

When considering the additional degree of disability 
resulting from flare-ups and fatigability, the Board finds 
that the evidence more closely approximates the criteria for 
a 20 percent disability for moderate disability in each knee 
under DC 5262.  38 C.F.R. § 4.7; See Deluca, supra.  

The Board has also considered whether a separate rating may 
be warranted under DC 5257.  Under this Diagnostic Code, 
slight subluxation or lateral instability warrants a 10 
percent evaluation.  A 20 percent rating requires moderate 
subluxation or lateral instability.  A 30 percent rating 
requires severe subluxation or lateral instability.  38 
C.F.R. § 4.71a, DC 5257.  

However, the Board notes that repeated VA examination has 
failed to reveal any evidence of instability or subluxation 
in either knee.  In the report of his February 1999 VA 
examination, it was noted that the knees were without any 
bony abnormalities, and that there was no varus or valgus 
angulation.  The examiner also noted that there was no 
tenderness on joint line palpation or on patellar 
compression.  

In the report of his October 2002 VA examination, it was 
noted that the ligaments and were stable.  The examiner found 
some crepitus on motion bilaterally at the patella, but also 
found that the patellae were stable and could not be 
displaced or dislocated.  McMurray's test was negative.  

Subsequent examination in August 2004 revealed some creaking 
in the knees, but negative McMurray's test and negative 
Lachman's test.  There was also negative drawer test, and the 
examiner specifically found that there was no instability of 
either knee and no valgus or varus deformity.  

In light of these findings, the Board concludes that the 
preponderance of the evidence is against granting a 
separation rating under DC 5257 based on slight, moderate or 
severe impairment of the knee.  

The Board has considered whether the veteran was entitled to 
"staged" ratings for either of his service-connected 
disabilities as prescribed by the Court in Fenderson.  

However, the Board has reviewed the record in detail, and 
cannot identify any period during the pendency of this appeal 
in which an evaluation in excess of 20 percent could be 
warranted for either service-connected knee disorder.  

In short, the Board finds that the manifestations of the 
veteran's bilateral knee disability more closely approximate 
the criteria for a 20 percent disability rating for moderate 
impairment in each knee under DC 5262.  To this extent, the 
benefit sought on appeal is granted.  



ORDER

An increased rating of 20 percent for the service-connected 
low back disability is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  

An increased rating of 20 percent for the service-connected 
patellofemoral syndrome of the right knee is granted, subject 
to the regulations controlling disbursement of VA monetary 
benefits.  

An increased rating of 20 percent for the service-connected 
patellofemoral syndrome of the left knee is granted, subject 
to the regulations controlling disbursement of VA monetary 
benefits.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


